Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 12/17/2021, and to the Supplemental Response to the Non-Final Office Action filed on 02/02/2022:
Claims 1-5 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Response to the Amendment and Supplemental Response
 Drawings
1.	Applicant’s amendments to the drawings and to the specification have overcome the drawings objections to from the previous Office Action.

Specification
1.	Applicant’s amendments to the specification from 12/17/2021 have been acknowledged and considered.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-5 from the previous Office Action.
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.1	Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
2.1.1	The amended claim 1 recites the newly added limitation/feature “… the control device that does not start control to stop the vehicle only because the repetitive operation is stopped,” which is not supported or described in the specification, as originally filed, or as published.
 	The specification, as originally filed, or as published, is silent about this specific condition when “control device does not start control to stop the vehicle only because the repetitive operation is stopped.”
The Examiner finds that this particular claim language, i.e., “not starting control to stop vehicle, or not starting stopping vehicle, or not stopping vehicle only because the repetitive operation is stopped”, indicates a specific/distinguished/different/unusual condition/situation, by using these particular terms: only because, which are not specified (Emphasis added), which makes the claimed/specified condition/situation: “not starting control to stop vehicle, or not starting stopping vehicle, or not stopping vehicle” to be a specific/different/distinguished/unusual condition/situation/event/action, if you will, compared to other conditions/situations described in the specification, as originally filed, or as published, when the claimed/specified control device does not start control to stop the vehicle when the claimed/specified repetitive operation is stopped or not stopped.
	For the purpose of this examination, the newly added limitation/feature “… the control device that does not start control to stop the vehicle only because the repetitive operation is stopped” is not given a patentable weight, and is withdrawn from consideration.

3.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.1	Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.1.1	The amended claim 1 recites the newly added limitation/feature “… the control device that does not start control to stop the vehicle only because the repetitive operation is stopped,” which is unclear to understand what kind or what type of this newly added condition/situation/event/action (i.e., only because the repetitive operation is stopped) it is, which renders the claim indefinite. Additionally, this newly added limitation/feature “… the control device that does not start control to stop the vehicle only because the repetitive operation is stopped” is not supported or described in the specification, as originally filed, or as published, which renders the claim indefinite.
 	The specification, as originally filed, or as published, is silent about this specific condition when “control device does not start control to stop the vehicle only because the repetitive operation is stopped.”
The Examiner finds that this particular claim language, i.e., “not starting control to stop vehicle, or not starting stopping vehicle, or not stopping vehicle only because the repetitive operation is stopped”, indicates a specific/distinguished/different/unusual condition/situation, by using these particular terms: only because, which are not specified (Emphasis added), which makes the claimed/specified condition/situation: “not starting control to stop vehicle, or not starting stopping vehicle, or not stopping vehicle” to be a specific/different/distinguished/unusual condition/situation/event/action, compared to other conditions/situations described in the specification, as originally filed, or as published, when the claimed/specified control device does not start control to stop the vehicle when the claimed/specified repetitive operation is stopped or not stopped, which renders the claim indefinite.

3.1.2	Claims 2-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
1.	Claims 1-3 rejected under 35 U.S.C. 103 as being unpatentable over - Waldock (Pub. No.: EP 2394205B1) in view of Okamura (Pub. No.: CN 103348296A) and further in view of Boos (Pub. No.: DE 102014108486A1).
As per claim 1, Waldock discloses through the invention (see entire document) a vehicle control system (see entire document, particularly fig. 1, abstract, Para [0006, 0019, 0024, 0026-0027] – teaching vehicle remote control device (100) that includes a communications device (108) for transferring vehicle movement control signals to a remote vehicle (110) and a touch-screen interface (106) configured to present a graphical representation (202) of the remote vehicle and to allow a user to manipulate the graphical representation on the touch-screen), comprising: 
a terminal configured to be carried by a user (see entire document, particularly fig. 1, 3, abstract, Para [0023-0024, 0032-0034] – teaching remote control device (100)); and 
a control device configured to execute remote autonomous moving processing to move a vehicle from an initial position to a stop position and to stop the vehicle at the stop position in response to an instruction from the terminal (see entire document, particularly fig. 1, 3 Para [0023-0024, 0032-0034] – teaching processor 114, as a part of un-manned vehicle 110 that has been configured to be operated by remote control, the processor that is capable of operating steering, traction and/or other functions of the vehicle; teaching information used by the vehicle's processor to construct a route to follow, in Para [0032] for example, wherein the Examiner finds that it is well known in the art that a well-known route for a vehicle to follow typically/inherently has well-known in the art start point and stop point, where the vehicle starts moving/traveling/be driven at the start point, and  where the vehicle stops moving/traveling/be driven at the stop point), wherein the terminal includes: 
a touch panel configured to display an acceptance area that accepts a prescribed repetitive operation performed for continuing moving of the vehicle by the remote autonomous moving processing (see entire document, particularly fig. 1-3, abstract, Para [0019], claims 1, 8 – teaching communications device for transferring vehicle movement control signals to a remote vehicle).
Waldock does not explicitly disclose through the invention, or is missing displaying a suspension icon that accepts an operation performed for stopping the vehicle during the remote autonomous moving processing; and a processing unit configured, in the response to operations on the touch panel by the user after the moving of the vehicle by the remote autonomous moving processing is started, to make the touch panel display the suspension icon at a part of the touch panel where the repetitive operation has been performed when the repetitive operation is stopped, and after the repetitive operation is stopped and when the control device or the processing unit determines that the suspension icon is operated or that the repetitive operation is not resumed within a prescribed period after the repetitive operation has been stopped, the control device starts the control to stop the vehicle.
However, Okamura teaches through the invention (see entire document), particularly in fig. 1-6, abstract, Para [0033, 0037-0038, 0041, 0044, 0051-0054, 0057, 0067-0070], in a vehicle control apparatus for remote operation of a vehicle with the use of a remote controller, …when the running of the vehicle is controlled by remote operation from a remote controller (3), a stop position for the vehicle (2) is set by a stop position setting apparatus (9); the stop position setting device 9 that  sets the stop position of the vehicle 2 on the display screen of the display by operating a pointing device such as a touch panel or an operation button by the driver; in Para [0053] – teaching setting of the stop position that can be implemented by displaying a captured image of the rear of the vehicle 2 on a touch panel display and touching the stop position with a finger of the driver as shown in Fig. 5, for example.
The Examiner finds that the “stop position,” “touching stop position with a finger of the driver on touch panel,” “setting the stop position of the vehicle on the display screen of the display by operating a pointing device such as a touch panel or an operation button by the driver,” in the Okamura reference, teach on displaying an option for operation performed for stopping vehicle during remote autonomous moving processing, similar to displaying “a suspension icon that accepts an operation performed for stopping the vehicle” in the instant application, because both Applicant and Okamura teach on a step for displaying an option (icon, something else that needs to be touched on a touch screen) for operation performed for stopping vehicle during remote autonomous moving processing.
Boos, in turn, teaches through the invention (see entire document), particularly in Para [0017-0021] – teaching active and passive part represented in graphic representation of the motor vehicle or the combination (towing truck and trailer) on the touchscreen of the touchscreen device.
Boos further teaches through the invention (see entire document), particularly in Para [0024, 0055], if the at least one active part is no longer touched by the user, the control means of the motor vehicle or the towing vehicle that can be activated by the touchscreen device in such a way that the motor vehicle or the towing vehicle is stopped immediately; if the driver no longer touches the active part of the motor vehicle or the combination on the touchscreen device, the motor vehicle or the combination that stops immediately, in particular for safety reasons; if the at least one active part 5 is no longer touched by the user, the control means of the towing vehicle 4 activated by the touchscreen device 1 in such a way that the towing vehicle 4 is stopped immediately; in Para [0061, l)] – teaching that if the at least one active part is no longer touched by the user, the control means of the towing vehicle are activated by the touchscreen device in such a way that the towing vehicle is stopped immediately; claim 13 – teaching that when the at least one active part (5) is no longer touched by the user, the control means of the motor vehicle or of the towing vehicle (4) are controlled by the touchscreen device (1) in such a way that that the motor vehicle or the towing vehicle (4) is stopped immediately.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Waldock by incorporating, applying and utilizing the above steps, technique and features as taught by Okamura. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to set stop position at which the vehicle is stopped in order to implement remote operation by the remote control; to set the stop position of the vehicle on the display screen of the display by operating a pointing device such as a touch panel or an operation button by the driver; to transmit the set stop position to the vehicle (see entire Okamura document, particularly Para [0037]); 
and by incorporating, applying and utilizing the above steps, technique and features as taught by Boos. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to immediately stop the motor vehicle, in particular 
As per claim 2, Waldock does not explicitly disclose through the invention, or is missing processing unit configured to make the touch panel display an input screen on which the user inputs the stop position, and to send information about the stop position input by the user to the control device.
However, Okamura teaches through the invention (see entire document), particularly in fig. 1-6, abstract, Para [0037], stop position setting device 9 for setting the stop position (the parking lot completion position of the parking lot) at which the vehicle 2 is stopped in order to implement remote operation by the remote control 3; specifically, the stop position setting device 9 that sets the stop position of the vehicle 2 on the display screen of the display by operating a pointing device such as a touch panel or an operation button by the driver; in addition, the stop position setting device 9 that transmits the set stop position to the vehicle ECU 15.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Waldock by incorporating, applying and utilizing the above steps, technique and features as taught by Okamura. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to set stop position at which the vehicle is stopped in order to implement remote operation by the remote control; to set the stop position of the vehicle on the display screen of the display by operating a pointing device such as a touch panel or an operation button by the driver; to transmit the set stop position to the vehicle (see entire Okamura document, particularly Para [0037]).
As per claim 3, Waldock does not explicitly disclose through the invention, or is missing repetitive operation as a sliding operation on the touch panel by an operation part moved by the user.
However, Okamura teaches through the invention (see entire document), particularly in fig. 5, a type of human finger operation(s) replicating a sliding operation over the surface of the touch screen.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Waldock by incorporating, applying and utilizing the above steps, technique and features as .


Allowable Subject Matter
1.	Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
1.	Applicant’s arguments with respect to claims 1-5 have been considered but are moot in view of the new ground(s) of rejection.  
2.	In response to applicant's argument, on pages 3-4 in the Supplemental Response to the Non-Final Office Action filed on 02/02/2022, that the references fail to show certain features of applicant’s invention, support for which is provided and/or can be found  in at least the following parts of the Specification as originally filed: Page 20, lines 18-25; Page 22, line 21 - Page 23, line 8, it is noted that the features upon which applicant relies (i.e., "[w]hen the action plan unit 43 determines that the repetitive operation by the user is stopped before the vehicle V reaches the stop position (when the determination in step ST13 is Yes, Figure SB), the action plan unit 43 sends a signal, which makes the input/output unit 30 display a suspension icon 63, to the operation terminal 3; [w]hen the operation terminal 3 receives this signal, the processing unit 33 makes the input/output unit 30 display the suspension icon 63 (step ST16), and also makes the input/output unit 30 display that the vehicle V will stop if the suspension icon 63 is operated (Figure SC); [a]t this time, the vehicle V keeps on moving." (emphasis added);” AND “[w]hen the action plan In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662